OPINION

Per Curiam:

After the district court entered judgments of conviction and appellants began serving their sentences, the district court *412entered amended judgments of conviction which contained a “no house arrest” provision not found in the original judgments. We conclude that, although the district court could have included such a provision in the original judgments, the court lacked jurisdiction to add this provision to the judgments after appellants began serving their sentences.

FACTS

On November 20, 1997, the district court entered a judgment with respect to each appellant. Appellants James Campbell and Brian Nicholson were each convicted of one count of conspiracy to commit assault with a deadly weapon, a gross misdemeanor. Appellant Robert Phelan was convicted of one count of battery and one count of obstructing a public officer, misdemeanors. The district court sentenced Campbell and Nicholson to serve nine-month terms in the Clark County Detention Center and sentenced Phelan to serve two concurrent six-month terms in the Clark County Detention Center. Appellants were remanded to the custody of the sheriff after sentencing. Apparently, the sheriff released appellants from jail on an electronic supervision program.
On November 24, 1997, the district court entered an amended judgment with respect to each appellant. The amended judgments duplicated the original judgments with two exceptions. First, the amended judgments corrected a clerical error by stating that appellants entered nolo contendere pleas. The original judgments had erroneously stated that appellants entered guilty pleas. Second, the amended judgments added a “no house arrest” provision.
On December 2, 1997, appellants filed in this court a petition for a writ of mandamus or prohibition and a motion for bail pending decision on the petition. Appellants contended that the district court lacked jurisdiction to add the “no house arrest” provision to the amended judgments. On December 5, 1997, this court entered an order staying those portions of the judgments which provided for “no house arrest.” On December 15, 1997, appellants filed a timely notice of appeal from the judgments and amended judgments.

DISCUSSION

Appellants raise two main issues on appeal. First, appellants contend that the district court lacked jurisdiction to enter the amended judgments specifying “no house arrest” after they began serving their sentences. Second, appellants contend that the district court, in violation of the separation of powers clause, infringed on the executive branch’s power in ordering that appel*413lants not be released on house arrest. We conclude, and the state concedes that, under the circumstances of this case, the district court lacked jurisdiction to amend the judgments once appellants began serving their sentences.
NRS 211.250 provides that unless a sentencing court orders otherwise in a particular case, a sheriff may supervise a convicted prisoner electronically instead of confining that prisoner physically in jail. Here, the district court sua sponte entered amended judgments without any prior notice or hearing. The district court entered no findings of fact or explanation of why the provision was added, nor did the court offer any explanation for altering the sentences at any hearing or in any other document contained in the record before this court. Moreover, it does not appear that the district court based its decision to amend the judgments on the ground that appellants did not comply with the electronic supervision program. Based on the absence of any other explanation, it appears that the district court realized after entering the judgments and after appellants had begun to serve their sentences that, pursuant to NRS 211.250, the sheriff had the power to release and did release appellants on an electronic supervision program. Thus, it appears that the district court substantively amended the judgments of conviction based on the court’s initial misapprehension regarding the legal consequences of the original judgments of conviction.
This court has held that if the district court imposes a sentence “ ‘within statutory limits, the court will have jurisdiction to modify, suspend or otherwise correct that sentence if it is based upon materially untrue assumptions or mistakes which work to the extreme detriment of the defendant.’ ” State, Dep’t of Prisons v. Kimsey, 109 Nev. 519, 522, 853 P.2d 109, 111 (1993) (quoting State v. District Court, 100 Nev. 90, 97, 677 P.2d 1044, 1048-49 (1984)). The doctrine that permits modification of a sentence does not apply, however, where the district court has misapprehensions about the legal consequences of the sentence. Id. (citing Passanisi v. State, 108 Nev. 318, 831 P.2d 1371 (1992); Staley v. State, 106 Nev. 75, 787 P.2d 396 (1990)). We therefore conclude that the court lacked jurisdiction to amend the judgments once appellants began to serve their sentences. We emphasize that this is not a case where the district court explained that it intended to include the “no house arrest” provision in the original judgments but inadvertently neglected to do so.
With respect to appellants’ second contention — that the district *414court violated the separation of powers clause in ordering that appellants not be released on house arrest — we disagree. As discussed above, NRS 211.250 specifically provides that the district court may order that the sheriff not supervise a prisoner electronically. Therefore, imposing the “no house arrest” provision did not violate the separation of powers clause. See Nev. Const. art. 3, § 1, cl. 1.
Appellants also contend that in order for counsel to effectively represent their clients and responsibly address the court, the district court must articulate its reasons for imposing a sentence of incarceration. As support, appellants rely upon People v. Watkins, 613 P.2d 633 (Colo. 1980), and United States v. Brown, 479 F.2d 1170 (2nd Cir. 1973). Watkins is inapposite because the rule articulated therein pertains to felony convictions. Brown suggests, but does not require, that the district court state its reasons in imposing sentence. We decline to impose such a requirement in this state; this action is best left to the legislature. Therefore, we reject this contention.
Accordingly, we remand this case'to the district court with instructions to vacate the “no house arrest” provision of the amended judgments of conviction.1

Because appellants have a plain, speedy, and adequate remedy at law on appeal from the amended judgments of conviction in Docket No. 31560, we deny the petition for a writ of mandamus or prohibition filed in Docket No. 31465. See NRS 34.170, 34.330.
1NRS 211.250 provides:
NRS 211.250 Prerequisites for electronic supervision. Unless the sentencing court otherwise orders in a particular case, the sheriff or chief of police may supervise a convicted prisoner electronically instead of confining him physically in the county or city jail if:
1. The prisoner has a residential living situation which is capable of meeting the standards set in the general rules and individual conditions for electronic supervision; and
2. The sheriff or chief of police concludes that electronic supervision poses no unreasonable risk to public safety.
(Emphasis added).